UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ODGERS BERNDTSON, LLC,

                            Plaintiff,                       Civil Action No. _______________

                   -against-
                                                             COMPLAINT
JAVIER O’NEIL and VALERIA ESCAMILLA,

                            Defendants.                      JURY TRIAL DEMANDED


        Plaintiff Odgers Berndtson, LLC (“Odgers”) alleges for their Complaint against Defendants

Javier O’Neil (“O’Neil”) and Valeria Escamilla (“Escamilla”; collectively with O’Neil,

“Defendants”) the following:

                                         NATURE OF THE ACTION

         1.        This action arises out of the misappropriation, disclosure, and use of Odgers’

confidential information and trade secrets, in violation of O’Neil’s and Valeria’s contractual

obligations, their duties of loyalty to Odgers, and the Defend Trade Secrets Acts of 2016

(“DTSA”). O’Neil and Escamilla have taken Odgers’ confidential information and trade secrets to

use the information on behalf, and for the benefit, of their current employer, Teneo, a competitor

of Odgers.

         2.        This involves a calculated and devious data theft by Defendants, former employees,

who took great pains to design a scheme to steal information, conceal their involvement, and avoid

detection.

         3.        Between at least April 1 and April 15, 2021, O’Neil and Escamilla engaged in a

scheme to cause a contractor of Odgers, Jacob P. Deutsch (“Deutsch”), to copy over 32,000 files

(equaling over 1.3 terabytes of data) for them from Odgers’ secure cloud storage on two locations

and deliver the files to them personally on external drives. Defendants pretended that such copying

{Client/084432/3/02427305.DOCX;1 }
was for Odgers’ legitimate business use and, as the requests came from two Odgers employees, it

appeared Defendants requests were not nefarious.

         4.        Defendants advised Deutsch that the systems Odgers utilized would not log his

access or copying. The files Defendants directed be copied included both search placement

candidate and other information licensed by Odgers, and the underlying source code and files

behind an application (the “OBDynamics™ Application”) Odgers created through a contracted

third party, Ugam Solutions (“Ugam”), which enabled direct client access to certain aspects of

OBDynamics™, a new client-facing platform. Both sets of files were highly confidential and well

protected, requiring the use of special credentials to access the relevant server. Indeed, Defendants

provided Deutsch with Ugam’s credentials so that it would appear that Ugam had accessed the

files, deflecting any attention from the Defendants.

         5.        The purpose of taking such files was to use them on behalf of Teneo to unfairly

compete with Odgers.                 Defendants communicated an express desire to replicate the

OBDynamics™ Application outside of Odgers. O’Neil described the misappropriated data as

useful as a “baseline” for work at Teneo.

         6.        Once O’Neil and Escamilla were certain the files—including updates made through

April 15, 2021—had been twice downloaded and provided to them, they resigned. On April 16,

2021, they provided Odgers with resignation e-mails. Their employment with Odgers ended

approximately one week later; shortly thereafter—and despite assuring Odgers they would not be

entering a competitive space—they joined a competitor of Odgers, Teneo.

         7.        The tens of thousands of files remain in Defendants’ possession, on the drives

Deutsch provided, during their employment at, and/or other relationship with, Teneo.

         8.        Accordingly, as the Defendants have already joined a competitor and demonstrated

their plan to use Odgers’ confidential information and trade secrets to obtain a competitive
{Client/084432/3/02427305.DOCX;1 }                2
advantage, Odgers now seeks appropriate injunctive and monetary relief, including a temporary

restraining order and a preliminary injunction to protect Odgers’ confidential information and trade

secrets while litigation proceeds.

                                               PARTIES

         9.        Plaintiff Odgers Berndtson, LLC is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business at 2 Grand

Central Tower, 140 East 45th Street, 44th Floor, New York, New York 10017.

         10.       Defendant Javier O’Neil is a citizen of the State of New York and upon information

and belief is a resident of the State of New York with a last-known address in this District.

         11.       Defendant Valeria Escamilla is a citizen of the state of Texas and upon information

and belief resides in Houston, Texas.

                                     JURISDICTION AND VENUE

         12.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because

Odgers has asserted claims for misappropriation of trade secrets under the Defend Trade Secrets

Act of 2016 against both Defendants. This Court has supplemental or pendent jurisdiction over

Odgers’ remaining claims pursuant to 28 U.S.C. § 1367 because such claims form part of the same

case or controversy under Article III of the United States Constitution.

         13.       This Court has personal jurisdiction pursuant to CPLR §§ 301 and 302(a) in that

O’Neil resides in New York; Defendants transact business within New York; and either committed

a tortious act within the state, or committed a tortious act outside of the state that has caused injury

to Odgers within the state and (a) regularly did or solicited business in the State of New York

and/or (b) expected or should reasonably have expected the tortious acts to have consequences in

the State of New York and derives substantial revenue from interstate or international commerce.



{Client/084432/3/02427305.DOCX;1 }              3
         14.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because a

substantial part of the events or acts giving rise to the claim occurred in this Judicial District and

because O’Neil resides in this District.

                                      STATEMENT OF FACTS

         15.       Odgers provides executive searches, board searches, executive coaching and

development services, industry mapping, interim appointments, leadership assessment services

and other related services.

         16.       Odgers provides certain of these services using candidate identification technology

which Odgers is involved in.

Odgers Employs O’Neil and Escamilla

         17.       On or about February 15, 2019, O’Neil signed and entered into an offer letter with

Odgers (“O’Neil Agreement”). Attached hereto as Exhibit 1 is a true and correct copy of the

O’Neil Agreement. O’Neil was hired as the Head of Research and Knowledge Management in

Odgers’ New York office, where he was “expected to manage the research needs of the Company”

which involved searching for candidates using Odgers’ technology and records.

         18.       The O’Neil Agreement contained, inter alia, a section where O’Neil agreed not to

“directly or indirectly divulge, disclose, or communicate to any person, firm or corporation in any

manner whatsoever any information of any kind, nature, or description concerning any matters

affecting or relating to the business of [Odgers]” including “any other information concerning the

business of employer, its manner of operation, or its plans, processes, or other date of any kind,

nature, or description without regard to whether any or all of the foregoing matters would be

deemed confidential, material, or important.”

         19.       On or about September 5, 2018, Escamilla signed and entered into an offer letter

with Odgers (“Escamilla Agreement”). Attached hereto as Exhibit 2 is a true and correct copy of
{Client/084432/3/02427305.DOCX;1 }              4
the Escamilla Agreement. Escamilla was hired as a Research Associate in Odgers’ Houston office,

where she was “expected to support the research needs and candidate development responsibilities

on select assignments.” Escamilla eventually transitioned to a role involving the use of technology

to manage the research needs of Odgers.

         20.       The Escamilla Agreement, like the O’Neil Agreement, contained a section where

Escamilla agreed not to “directly or indirectly divulge, disclose, or communicate to any person,

firm or corporation in any manner whatsoever any information of any kind, nature, or description

concerning any matters affecting or relating to the business of [Odgers]” including “any other

information concerning the business of employer, its manner of operation, or its plans, processes,

or other date of any kind, nature, or description without regard to whether any or all of the

foregoing matters would be deemed confidential, material, or important.”

         21.       O’Neil and Escamilla’s work included involvement with the launch of Odgers’

OBDynamics™ system which involved the use of large amounts of data to identify individuals.

         22.       The first use of this capacity was when Odgers, together with the United States

Civilian Corps, lead a national response to the COVID-19 crisis. Odgers Berndtson combined its

AI-powered talent search platform with a volunteer-led project management capability to rapidly

identify healthcare professionals nationwide so that they could be deployed by governments to

where they were needed most.

         23.       The OBDynamics™ system is designed to enable Odgers to (1) build custom

analytical maps of skills and talent distributions, compensation variation, career progressions, and

pipeline analyses; (2) provide tailored shortlists of ready-to-hire and mid-level candidates to

Odgers’ clients; and (3) execute traditional executive searches faster, more accurately, with a more

diverse population of candidates, and with a greater chance of finding candidates.



{Client/084432/3/02427305.DOCX;1 }             5
         24.       On or about February 17, 2020, O’Neil and Escamilla each signed and entered into

a Reminder and Acknowledgement of Confidentiality Obligations (the “O’Neil Confidentiality

Agreement” and “Escamilla Confidentiality Agreement”, respectively).             Attached hereto as

Exhibits 3 and 4 respectively are true and correct copies of the O’Neil Confidentiality Agreement

and Escamilla Confidentiality Agreement.

         25.       Through the Confidentiality Agreements, both O’Neil and Escamilla reaffirmed

their existing confidentiality obligations found in their offer letters. Located immediately before

their names and signatures was a passage, in capital letters, stating “YOUR SIGNATURE BELOW

CONFIRMS YOUR RECEIPT OF AND ACKNOWLEDGEMENT OF YOUR EXISTING

CONFIDENTIALITY OBLIGATIONS AND THOSE CONTAINED HEREIN.”

         26.       Furthermore, O’Neil and Escamilla specifically agreed that information concerning

the new, AI-enabled platform would be treated “as both Confidential Information and Trade

Secrets” and that they would “take special care not to discuss this initiative nor any of its aspects

or particulars including the name of our software/AI partner outside of Odgers generally and

specifically with any other executive search firms.” One such initiative was Odgers creation of

the OBDynamics™ Application.

         27.       On April 16, 2021, both O’Neil and Escamilla sent resignation letters to Odgers via

electronic mail.

         28.       O’Neil and Escamilla worked for Odgers for approximately a week after their

resignations were submitted. Each made representations to Odgers during this period that they

were leaving to become independent contractors and would not be working in a competitive space.

         29.       O’Neil and Escamilla returned their Odgers laptops to Odgers at or around their

resignations. They turned over no other hardware or files.



{Client/084432/3/02427305.DOCX;1 }              6
        30.      Shortly after leaving Odgers, both O’Neil and Escamilla joined Teneo working in

a competitive capacity.1 Their earlier statements regarding not working in a competitive space

were intentionally misleading.

O’Neil and Escamilla’s Covert Misappropriation Scheme

        31.      Behind the scenes of this sudden resignation, over their final two weeks before

submitting their resignations to Odgers, O’Neil and Escamilla orchestrated a daring

misappropriation of tens-of-thousands of files comprising Odgers’ confidential information and

trade secrets.

        32.      On or about April 1, 2021, on behalf of himself and Escamilla, O’Neil asked Jacob

P. Deutsch (“Deutsch”), a then-provider of services to Odgers on a project-by-project basis, to

“discreetly” download tens of thousands of files to a drive for him.

        33.      O’Neil had Deutsch’s company sign a non-disclosure agreement with Odgers.

O’Neil and Escamilla hid the fact that Deutsch was performing work for them under the guise that

it was for Odgers.

        34.      O’Neil and Escamilla gave and intended to give the impression to Deutsch that the

request was coming from Odgers.

        35.      For several months, O’Neil groomed Deutsch in order to deceive him. O’Neil led

Deutsch to believe that Odgers would be hiring his company to a long-term contract for

significantly more money than Deutsch was earning on a project-by-project basis.




1
  Another Odgers partner, Sally Drexler, also joined Teneo around this same time period and Ms.
Drexler’s executive assistant also recently joined Teneo. Upon information and belief, there
were communications between O’Neil and Ms. Drexler in the lead up to their decisions to join
Teneo; however, Odgers presently has no information directly connecting Ms. Drexler, or her
executive assistant, to the misappropriation of confidential information and trade secrets outlined
herein.
{Client/084432/3/02427305.DOCX;1 }            7
         36.       There was no legitimate business purpose for such a download by Deutsch on

behalf of Defendants at that time nor of those particular documents nor any need to do it discreetly.

         37.       On or about April 5, 2021, O’Neil and Escamilla established a group message on

Signal, an encrypted messaging application, where Escamilla provided login credentials and a

password to Deutsch to access the Odgers’ servers and download the requested files.

         38.       O’Neil and Escamilla gave Deutsch the login credentials and password for Ugam,

the developer working with Odgers on the OBDynamics™ Application.

         39.       Upon information and belief, by using Ugam’s credentials, O’Neil and Escamilla

sought to conceal their unauthorized download instructions by making it appear a developer with

a legitimate basis to access such files had done so.

         40.       Deutsch was also informed that the IP Address logging processes would not be

active in the areas he needed to access to conduct the download. This too was designed to conceal

the actions requested of Deutsch as, if this log were off, Odgers would not be able to determine

that anyone copied their information let alone who did it and if they were associated with the

Defendants.

         41.       Those logging functions were indeed off when Deutsch accessed Odgers’ systems.

         42.       On April 6, 2021, Deutsch confirmed to O’Neil and Escamilla that he had

downloaded files totaling over 1.3 terabytes of information to an external drive.

         43.       The same date, Escamilla asked if there would be “any use in extracting anything”

from a connected “instance”. She explicitly explained their motivation in downloading the

OBDynamics™ Application files and their asking about the instance as “want[ing the files

necessary] to replicate this app in a separate environment”.

         44.       “Replicat[ing] this app in a separate environment” means to recreate the

OBDynamics™ Application outside of Odgers and Odgers’ servers, such as on behalf of Teneo.
{Client/084432/3/02427305.DOCX;1 }             8
         45.       In response, Deutsch said the active instance of the OBDynamics™ Application

would need to be taken offline to permit the backup. O’Neil and Escamilla asked if there would

be evidence in the server log that the instance was taken offline. When Deutsch confirmed there

would be evidence, O’Neil and Escamilla ended the request, stating that they could “just recreate

a similar instance.”

         46.       On April 8, 2021, O’Neil asked Deutsch how the download went and confirmed

that Deutsch should hand deliver the drives (two copies of the information downloaded) to O’Neil

at his house on April 11, 2021.

         47.       At or around this time, per O’Neil and Escamilla’s instructions, Deutsch copied the

downloaded files onto two SATA external drives. Deutsch created and kept a separate external

drive containing a copy of the same files.

         48.       On April 11, 2021, Deutsch met with O’Neil at O’Neil’s house and gave him the

two SATA external drives. O’Neil had indicated that one drive was for Escamilla.

         49.       On April 15, 2021, Escamilla contacted Deutsch to inform him that updates had

been released for certain of the files he had been asked to copy. She asked him to log back on

using the same credentials and make sure he “backed up the latest version” for O’Neil and

Escamilla.

         50.       After receiving Escamilla’s requests, Deutsch accessed Odgers’ servers,

downloaded the updated files, and provided them to O’Neil and Escamilla by Dropbox.

         51.       The next day after receiving the updated files, O’Neil and Escamilla submitted their

resignations and worked for just approximately one more week at Odgers.

         52.       Despite claiming to need these downloads under Odgers’ authority, O’Neil and

Escamilla had no legitimate business purpose for any of the above requests. Neither ever returned

the external drives not the files they had worked so hard to hide that they were misappropriating.
{Client/084432/3/02427305.DOCX;1 }              9
         53.       O’Neil and Escamilla’s deception of Deutsch continued beyond their resignations.

On April 22, 2021, Deutsch reached out to O’Neil to ask him about the contract proposal he had

made earlier to work with Idenx, a wholly owned subsidiary of Odgers. Although O’Neil (and

Escamilla) had submitted his resignation to Odgers nearly a week earlier, on April 16, O’Neil did

not reveal this to Deutsch at that time. Instead, he pretended he was still working for, and in good

standing with, Odgers and that the delay was administrative because of an “internal power

struggle” that he hoped would be resolved shortly.

         54.       O’Neil eventually disclosed to Deutsch that he had left to join Teneo. At some

point in late April or later, O’Neil indicated to Deutsch that the misappropriated files would be

used by O’Neil and Escamilla as a “baseline” for competitive work at Teneo.

         55.       On June 25, 2021, Deutsch turned over to Odgers his external hard drive copy of

the information downloaded on behalf of O’Neil and Escamilla.

Odgers’ Treatment of Confidential Information and Trade Secrets

         56.       Odgers maintains confidential information and trade secrets that derive their

economic value in part from not being generally known to, and not being readily ascertainable

through proper means by, another person who can obtain economic value from the disclosure or

use of the information, such as Odgers’ competitors, like Teneo.

         57.       The over 1.3 terabytes of data sets copied by O’Neil and Escamilla contain

information that is compiled and combined by Odgers to provide Odgers a unique data set,

unavailable to the public at large.

         58.       The data sets O’Neil and Escamilla copied are also required by Odgers to be kept

confidential pursuant to license agreements it enters into.

         59.       If this information were publicly disclosed, Odgers’ would be placed at a

competitive disadvantage and incur a significant amount of damages.
{Client/084432/3/02427305.DOCX;1 }            10
         60.       The OBDynamics™ Application files copied by O’Neil and Escamilla include the

OBDynamics™ Application’s code and constituent files needed to recreate the OBDynamics™

Application. Public disclosure of these files would allow any of Odgers’ competitors, such as

Teneo, to create a competitive product.

         61.       Odgers takes significant steps to ensure that its confidential information and trade

secrets are protected from unauthorized access and/or disclosure. As seen with O’Neil’s and

Escamilla’s agreements, Odgers includes confidentiality provisions in its employee agreements.

         62.       Odgers’ employee handbook contains multiple sections dealing with treatment of

Odgers’ information and confidential materials. Odgers states in the handbook that:

         Information relating to the business of Odgers Berndtson LLC and its clients and
         customers, regardless of the source, is considered confidential and may not be
         disclose to any person other than those within Odgers Berndtson LLC who have a
         legitimate need to know. Be careful not to discuss office matters outside the office,
         even if names are not used. In particular, Odgers Berndtson LLC matters should
         not be discussed in elevators, restaurants or other public places where you can be
         heard.

         63.       With regard to work product, the handbook states that “any appropriation of Odgers

Berndtson LLC computer files . . . without proper authorization may result in immediate

termination and appropriate legal action.”

         64.       Odgers’ computer systems are password-protected—with dual authentication—to

limit access to those with permission to do so. In particular, the systems from which the documents

were downloaded are themselves accessible only through the use of credentials generated by

Odgers, and few people have permissions to generate such credentials. The specific portion of

Odgers’ servers that O’Neil and Escamilla asked Deutsch to “backup”—AWS S3—is similarly

password protected.




{Client/084432/3/02427305.DOCX;1 }              11
         65.       Odgers has contractual obligations to keep the information it licenses confidential

and has contractual liability for actions by O’Neil and Escamilla, despite the fact that it was theft

and outside of their control.

         66.       O’Neil and Escamilla have taken these files and maintained them during their

employment with Teneo so that Teneo has access to such information through both O’Neil and

Escamilla.

         67.       O’Neil has communicated his intent to use these files as a “baseline” at Teneo.

         68.       Escamilla expressed a desire or intent to “replicate” the OBDynamics™

Application outside of Odgers which, upon information and belief, means on behalf of Teneo.

         69.       Their urgent download of all of these files in their final two weeks with Odgers—

including downloading updated files just one day before their resignation—can only be explained

by an intent to use these files in the manner they have stated. Had Defendants not intended to use

the information, they would have consulted with others at Odgers before downloading and left the

files with others at Odgers upon their departures.

         70.       Odgers has suffered and will suffer irreparable harm as a result of the taking and

use of Odgers’ confidential information and trade secrets.

         71.       As licensee of data amounting to trade secrets, Odgers is permitted to and

compelled to seek data which has been stolen from it.

                                              COUNT I
                                         BREACH OF DUTY OF
                                     LOYALTY/FAITHLESS SERVANT
                                            (Against O’Neil)

         72.       Odgers repeats, restates and realleges the allegations in paragraphs 1 through 71

above, as if fully set forth herein.




{Client/084432/3/02427305.DOCX;1 }             12
         73.       During O’Neil’s employment at Odgers, he owed certain common law duties to it,

including, but not limited to, duties of loyalty and fidelity.

         74.       O’Neil was prohibited from acting in a disloyal manner and is required at all times

to act in accordance with the best interests of and primarily for the benefit of his employer, Odgers.

         75.       The duties of loyalty and fidelity required, among other things, that O’Neil refrain

from taking Odgers’ confidential information and trade secrets including to use such information

to unfairly compete with Odgers.

         76.       O’Neil breached his duties of loyalty and fidelity by, inter alia:

               a. Causing the download of Odgers’ confidential information and trade secrets

                   from Odgers’ servers with no legitimate business purpose for doing so and for

                   the stated purpose of using the information for Teneo;

               b. Orchestrating a theft of data by obtaining through false pretenses two physical

                   hard drives and one Dropbox transfer comprising copies of confidential

                   information and trade secrets downloaded from Odgers’ systems; and

               c. Taking and/or failing to return Odgers’ confidential information and/or trade

                   secrets upon his departure from Odgers.

         77.       The aforementioned conduct constitutes a breach of O’Neil’s common-law duties

of loyalty and fidelity to Odgers and render him a “faithless servant” within the meaning of the

law.

         78.       During his employment, O’Neil received compensation from Odgers at times when

he was in violation of his duties of loyalty and fidelity to his employer including those times in

which he was orchestrating the theft and misappropriation of Odgers’ confidential information and

trade secrets.

         79.       O’Neil’s disloyalty to Odgers permeated his employment in substantial part.
{Client/084432/3/02427305.DOCX;1 }              13
         80.       O'Neil's disloyalty has irreparably harmed Odgers in (a) that the taking and/or use

of its confidential information and trade secrets for use for Teneo in competition with Odgers

harms Odgers; (b) the theft of data from Odgers harms its ability to obtain rights to data and (c)

convincing client and candidates to deal with Odgers will be made more difficult as each relies on

discretion and confidentiality.

         81.       O’Neil must disgorge all compensation earned during his period(s) of disloyalty as

well as pay Odgers compensatory damages.

         82.       O’Neil’s actions have and will cause future economic harm to Odgers.

         83.       O’Neil’s actions were and are extreme and outrageous, and have been undertaken

maliciously, deliberately, and with the willful intent to cause harm to Odgers.

         84.       As a result of the foregoing, Odgers has suffered damages in an amount not yet

known to Odgers, but in excess of the jurisdictional minimum of this Court and to be determined

at trial. Odgers is also entitled to punitive damages in an amount to be determined at trial.

                                              COUNT II
                                         BREACH OF DUTY OF
                                     LOYALTY/FAITHLESS SERVANT
                                           (Against Escamilla)

         85.       Odgers repeats, restates and realleges the allegations in paragraphs 1 through 84

above, as if fully set forth herein.

         86.       During Escamilla’s employment at Odgers, she owed certain common law duties

to it, including, but not limited to, duties of loyalty and fidelity.

         87.       Escamilla was prohibited from acting in a disloyal manner and is required at all

times to act in accordance with the best interests of and primarily for the benefit of her employer,

Odgers.




{Client/084432/3/02427305.DOCX;1 }             14
         88.       The duties of loyalty and fidelity required, among other things, that Escamilla

refrain from taking Odgers’ confidential information and trade secrets including to use such

information to unfairly compete with Odgers.

         89.       Escamilla breached her duties of loyalty and fidelity by, inter alia:

               a. Causing the download of Odgers’ confidential information and trade secrets

                   from Odgers’ servers with no legitimate business purpose for doing so and for

                   the     express purpose of using the information outside of Odgers data

                   environment and therefore during employment with Teneo;

               b. Orchestrating a theft of data by obtaining through false pretenses at least a

                   physical hard drive and one Dropbox transfer copies comprising confidential

                   information and trade secrets downloaded from Odgers’ systems;

               c. Coordinating a second download of Odgers’ confidential information and

                   trade secrets specifically for the purpose of being able to ensure that O’Neil

                   and Escamilla had the most up-to-date version of the data taken from Odgers

                   before submitting her resignation to Odgers; and

               d. Taking and/or failing to return Odgers’ confidential information and/or trade

                   secrets upon her departure from Odgers.

         90.       The aforementioned conduct constitutes a breach of Escamilla’s common-law

duties of loyalty and fidelity to Odgers and render her a “faithless servant” within the meaning of

the law.

         91.       During her employment, Escamilla received compensation from Odgers at times

when she was in violation of her duties of loyalty and fidelity to her employer including those

times in which she was orchestrating the download and misappropriation of Odgers’ confidential

information and trade secrets.
{Client/084432/3/02427305.DOCX;1 }              15
         92.       Escamilla’s disloyalty to Odgers permeated her employment in substantial part.

         93.       Escamilla’s disloyalty has irreparably harmed Odgers in (a) that the taking and/or

use of its confidential information and trade secrets for use for Teneo in competition with Odgers

harms Odgers; (b) the theft of data from Odgers harms its ability to obtain rights to data and (c)

convincing client and candidates to deal with Odgers will be made more difficult as each relies on

discretion and confidentiality.

         94.       Escamilla must disgorge all compensation earned during her period(s) of disloyalty

as well as pay Odgers compensatory damages.

         95.       Escamilla’s actions have and will cause future economic harm to Odgers.

         96.       Escamilla’s actions were and are extreme and outrageous, and have been

undertaken maliciously, deliberately, and with the willful intent to cause harm to Odgers.

         97.       As a result of the foregoing, Odgers has suffered damages in an amount not yet

known to Odgers, but in excess of the jurisdictional minimum of this Court and to be determined

at trial. Odgers is also entitled to punitive damages in an amount to be determined at trial.

                                            COUNT III
                                     BREACHES OF CONTRACTS
                                          (Against O’Neil)

         98.       Odgers repeats, restates and realleges the allegations in paragraphs 1 through 97

above, as if fully set forth herein.

         99.       The O’Neil Agreement constitutes a valid and binding contract between Odgers

and O’Neil.

         100.      Odgers has performed all of its material obligations under the O’Neil Agreement.

         101.      The O’Neil Confidentiality Agreement constitutes a valid and binding contract

between Odgers and O’Neil.



{Client/084432/3/02427305.DOCX;1 }             16
         102.      Odgers has performed all of its material obligations under the O’Neil

Confidentiality Agreement.

         103.      O’Neil has breached his obligations in the O’Neil Agreement and O’Neil

Confidentiality Agreement by taking, not returning, and divulging and disclosing Odgers’

confidential information and trade secrets, including by subsequently taking that information to

Teneo, a competitor of Odgers.

         104.      O’Neil was obligated to return all of Odgers’ confidential information and trade

secrets to Odgers upon the end of his employment. O’Neil failed to do so.

         105.      Odgers subsequently demanded the return of its confidential information and/or

trade secrets from O’Neil, with which request O’Neil failed to comply.

         106.      Odgers took efforts to keep its confidential information and trade secrets

confidential including password protecting its computers, password protecting its software

systems and requiring its employees to sign agreements concerning the protection of confidential

information and trade secrets.

         107.      Odgers has been harmed by O’Neil’s actions to date.

         108.      Odgers has and will continue to sustain irreparable harm as a consequence of this

breach, including the loss of the exclusive use of the OBDynamics™ Application, the ability of

O’Neil and Teneo to use Odgers’ confidential information and trade secrets for Teneo and in

competition with Odgers, and the theft of data from Odgers, which harms its ability to obtain rights

to data and to convince clients and candidates to deal with Odgers, as each relies on discretion and

confidentiality.

         109.      In the absence of injunctive relief, Odgers will continue to sustain losses, which are

unascertainable at this time, and future economic losses, which are presently incalculable.



{Client/084432/3/02427305.DOCX;1 }              17
         110.      A preliminary and permanent injunction are, therefore, necessary to maintain the

status quo ante and to prevent further irreparable harm.

         111.      Odgers has no adequate remedy at law.

         112.      As a result of the foregoing, Odgers has and will suffered irreparable harm and

damages in an amount not yet known to Odgers, but in excess of the jurisdictional minimum of

this Court and to be determined at trial.

                                            COUNT IV
                                     BREACHES OF CONTRACTS
                                         (Against Escamilla)

         113.      Odgers repeats, restates and realleges the allegations in paragraphs 1 through 112

above, as if fully set forth herein.

         114.      The Escamilla Agreement constitutes a valid and binding contract between Odgers

and Escamilla.

         115.      Odgers has performed all of its material obligations under the Escamilla

Agreement.

         116.      The Escamilla Confidentiality Agreement constitutes a valid and binding contract

between Odgers and Escamilla.

         117.      Odgers has performed all of its material obligations under the Escamilla

Confidentiality Agreement.

         118.      Escamilla has breached her obligations in the Escamilla Agreement and Escamilla

Confidentiality Agreement by taking, not returning, and divulging and disclosing Odgers’

confidential information and trade secrets, including by subsequently taking that information to

Teneo, a competitor of Odgers.

         119.      Escamilla was obligated to return all of Odgers’ confidential information and trade

secrets to Odgers upon the end of her employment. Escamilla failed to do so.
{Client/084432/3/02427305.DOCX;1 }             18
         120.      Odgers subsequently demanded the return of its confidential information and/or

trade secrets from Escamilla, with which request Escamilla failed to comply.

         121.      Odgers took efforts to keep its confidential information and trade secrets

confidential including password protecting its computers, password protecting its software

systems and requiring its employees to sign agreements concerning the protection of confidential

information and trade secrets.

         122.      Odgers has been harmed by Escamilla’s actions to date.

         123.      Odgers has and will continue to sustain irreparable harm as a consequence of this

breach, including the loss of the exclusive use of the OBDynamics™ Application, the ability of

Escamilla and Teneo to use Odgers’ confidential information and trade secrets for Teneo and in

competition with Odgers, and the theft of data from Odgers, which harms its ability to obtain rights

to data and to convince clients and candidates to deal with Odgers, as each relies on discretion and

confidentiality.

         124.      In the absence of injunctive relief, Odgers will continue to sustain losses, which are

unascertainable at this time, and future economic losses, which are presently incalculable.

         125.      A preliminary and permanent injunction are, therefore, necessary to maintain the

status quo ante and to prevent further irreparable harm.

         126.      Odgers has no adequate remedy at law.

         127.      As a result of the foregoing, Odgers has and will suffered irreparable harm and

damages in an amount not yet known to Odgers, but in excess of the jurisdictional minimum of

this Court and to be determined at trial.




{Client/084432/3/02427305.DOCX;1 }              19
                                       COUNT V
                      VIOLATION OF THE DEFEND TRADE SECRETS
                          ACT OF 2016 (18 U.S.C. §§ 1836, et seq.)
                                    (Against O’Neil)

         128.      Odgers repeats, restates and realleges the allegations in paragraphs 1 through 127

above, as if fully set forth herein.

         129.      Odgers possesses valuable trade secrets, whose economic value in part derives from

not being generally known to, and not being readily ascertainable through proper means by,

another person who can obtain economic value from the disclosure or use of the information, such

as Odgers’ competitors, like Teneo.

         130.      O’Neil caused the download of multiple categories of trade secrets, including both

(1) a compilation of personal data files enabling Odgers to create a unique data environment to

provide its unique search capabilities to its clients, and (2) source code and underlying files for the

OBDynamics™ Application developed by Odgers with Ugam to provide its clients with an

interface with Odgers’ OBDynamics™ platform.

         131.      Odgers spent significant amounts of money to have a third-party program and build

it a client interface with Odgers’ OBDynamics™ platform. The compilation of data files and the

was obtained by Odgers through the substantial expenditures of hundreds of thousands of dollars.

         132.      Odgers takes significant steps to ensure that its trade secrets are protected from

unauthorized access and/or disclosure. The information is not readily ascertainable by anyone not

employed at Odgers, and, in fact, is limited to small portion of those employed by Odgers. Odgers

includes provisions governing treatment of trade secrets in their employee agreements, includes

sections in its employee manual emphasizing how such information must be treated, and utilizes

passwords and credentials to limit access to those with permission to do so.




{Client/084432/3/02427305.DOCX;1 }             20
         133.      The trade secrets O’Neil caused to be downloaded, copied, and provided to him

derive independent economic value from not being generally known to Odgers’ competitors, such

as Teneo, and is not readily ascertainable through proper means by another person who can obtain

economic value from the disclosure or use of the information.

         134.      The trade secrets O’Neil caused to be downloaded, copied, and provided to him

constitute trade secrets under New York law as well as under the DTSA.

         135.      At the time of the download and misappropriation, O’Neil had knowledge of the

secret nature of Odgers’ trade secrets under circumstances that give rise to a duty to maintain their

secrecy and limit their use. He also knew that the information is highly valuable, unique, and

considered to be trade secrets.

         136.      O’Neil was provided with notice of a certain limited immunity pursuant to the

DTSA.

         137.      Upon information and belief, O’Neil retained the trade secrets after resignation

from Odgers, to disclose them to Teneo and/or to use them while employed at Teneo and therefore

for his and Teneo’s benefit. For example, he stated to Deutsch that the information taken would

form a “baseline” for his work at Teneo.

         138.      O’Neil therefore has misappropriated Odgers’ trade secrets as prohibited by the

DTSA.

         139.      O’Neil’s misappropriation of Odgers’ trade secrets has been willful and malicious,

and designed to aid Odgers’ direct competitor.

         140.      As a result of the foregoing, Odgers has and will suffer damages in an amount not

yet known to Odgers, but in excess of the jurisdictional minimum of this Court and to be

determined at trial. Odgers is also entitled to recover exemplary damages in an amount not more



{Client/084432/3/02427305.DOCX;1 }             21
than two times the amount of damages awarded as compensatory damages and reasonable

attorneys’ fees.

                                      COUNT VI
                      VIOLATION OF THE DEFEND TRADE SECRETS
                          ACT OF 2016 (18 U.S.C. §§ 1836, et seq.)
                                   (Against Escamilla)

         141.      Odgers repeats, restates and realleges the allegations in paragraphs 1 through 140

above, as if fully set forth herein.

         142.      Odgers possesses valuable trade secrets, whose economic value in part derives from

not being generally known to, and not being readily ascertainable through proper means by,

another person who can obtain economic value from the disclosure or use of the information, such

as Odgers’ competitors, like Teneo.

         143.      Escamilla caused the download of multiple categories of trade secrets, including

both (1) a compilation of personal data files enabling Odgers to create a unique data environment

to provide its unique search capabilities to its clients, and (2) source code and underlying files for

the OBDynamics™ Application developed by Odgers with Ugam to provide its clients with an

interface with Odgers’ OBDynamics™ platform.

         144.      Odgers spent significant amounts of money to have a third-party program and build

it a client interface with Odgers’ OBDynamics™ platform.

         145.      The compilation of data files was obtained by Odgers through the substantial

expenditures of hundreds of thousands of dollars.

         146.      Odgers takes significant steps to ensure that its trade secrets are protected from

unauthorized access and/or disclosure. The information is not readily ascertainable by anyone not

employed at Odgers, and, in fact, is limited to small portion of those employed by Odgers. Odgers

includes provisions governing treatment of trade secrets in their employee agreements, includes

{Client/084432/3/02427305.DOCX;1 }             22
sections in its employee manual emphasizing how such information must be treated, and utilizes

passwords and credentials to limit access to those with permission to do so.

         147.      The trade secrets Escamilla caused to be downloaded, copied, and provided to her

derive independent economic value from not being generally known to Odgers’ competitors, such

as Teneo, and is not readily ascertainable through proper means by another person who can obtain

economic value from the disclosure or use of the information.

         148.      The trade secrets Escamilla caused to be downloaded, copied, and provided to her

constitute trade secrets under New York law as well as under the DTSA.

         149.      At the time of the download and misappropriation, Escamilla had knowledge of the

secret nature of Odgers’ trade secrets under circumstances that give rise to a duty to maintain their

secrecy and limit their use. She also knew that the information is highly valuable, unique, and

considered to be trade secrets.

         150.      Escamilla was provided with notice of a certain limited immunity pursuant to the

DTSA.

         151.      Upon information and belief, Escamilla retained the trade secrets after resignation

from Odgers, to disclose them to Teneo and/or to use them while employed at Teneo and therefore

for her and Teneo’s benefit. For example, she told Deutsch that she wanted all the OBDynamics™

Application files needed to replicate the OBDynamics™ Application in a separate environment.

         152.      Escamilla therefore has misappropriated Odgers’ trade secrets as prohibited by the

DTSA.

         153.      Escamilla’s misappropriation of Odgers’ trade secrets has been willful and

malicious, and designed to aid Odgers’ direct competitor.

         154.      As a result of the foregoing, Odgers has and will suffer damages in an amount not

yet known to Odgers, but in excess of the jurisdictional minimum of this Court and to be
{Client/084432/3/02427305.DOCX;1 }             23
determined at trial. Odgers is also entitled to recovery exemplary damages in an amount not more

than two times the amount of damages awarded as compensatory damages and reasonable

attorneys’ fees.

                           COUNT VII
  MISAPPROPRIATION OF CONFIDENTIAL INFORMATION AND/OR TRADE
                 SECRETS UNDER NEW YORK LAW
                         (Against O’Neil)

         155.      Odgers repeats, restates and realleges the allegations in paragraphs 1 through 154

above, as if fully set forth herein.

         156.      Odgers has attempted to prevent disclosure of its confidential and proprietary

information and trade secrets.

         157.      The confidential information and trade secrets derive potential and actual value

from not being generally known to others who can obtain economic value from their disclosure,

including through use by an entity competing with Odgers, like Teneo.

         158.      O’Neil has knowingly and willfully misappropriated, and, upon information and

belief, is exploiting for his own economic advantage and the economic advantage of his current

employer, Teneo, a competitor of Odgers, confidential and proprietary information of Odgers,

including but not limited to a compilation of data files and the source code and underlying files of

the OBDynamics™ Application which O’Neil gained access to solely through his position at

Odgers.

         159.      O’Neil has already or inevitably will use and/or disclose this misappropriated

information to Teneo, his new employer. O’Neil has already expressed his desire to use the

misappropriated information as a “baseline” at Teneo and, with Escamilla, his plan to “recreate”

the OBDynamics™ Application.




{Client/084432/3/02427305.DOCX;1 }             24
         160.      As a direct result of O’Neil’s wrongdoing, Odgers has been damaged in an amount

to be determined at trial.

         161.      O’Neil’s actions were committed knowingly, willfully, and in conscious disregard

of Odgers’ rights. Accordingly, Odgers is entitled to recover punitive damages in an amount to be

determined at trial.

                          COUNT VIII
  MISAPPROPRIATION OF CONFIDENTIAL INFORMATION AND/OR TRADE
                 SECRETS UNDER NEW YORK LAW
                        (Against Escamilla)

         162.      Odgers repeats, restates and realleges the allegations in paragraphs 1 through 161

above, as if fully set forth herein.

         163.      Odgers has attempted to prevent disclosure of its confidential and proprietary

information and trade secrets.

         164.      The confidential information and trade secrets derive potential and actual value

from not being generally known to others who can obtain economic value from their disclosure,

including through use by an entity competing with Odgers, like Teneo.

         165.      Escamilla has knowingly and willfully misappropriated, and, upon information and

belief, is exploiting for her own economic advantage and the economic advantage of her current

employer, Teneo, a competitor of Odgers, confidential and proprietary information of Odgers,

including but not limited to a compilation of data files and the source code and underlying files of

the OBDynamics™ Application which Escamilla gained access to solely through her position at

Odgers.

         166.      Escamilla has already or inevitably will disclose this misappropriated information

to Teneo, her new employer.            Escamilla has already referenced a plan to “recreate” the




{Client/084432/3/02427305.DOCX;1 }             25
OBDynamics™ Application outside of Odgers’ server, which would only make sense as a plan on

behalf of a competing entity, like Teneo.

         167.      As a direct result of Escamilla’s wrongdoing, Odgers has been damaged in an

amount to be determined at trial.

         168.      Escamilla’s actions were committed knowingly, willfully, and in conscious

disregard of Odgers’ rights. Accordingly, Odgers is entitled to recover punitive damages in an

amount to be determined at trial.

                                     DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Odgers hereby demands a trial by a Jury on

all issues triable by right of Jury.

        WHEREFORE, Plaintiff Odgers prays:

         A.        A temporary restraining order, preliminary injunction, and permanent injunction

                   prohibiting O’Neil and Escamilla, directly and indirectly, and all those working in

                   concert with them, from possessing, disclosing, and/or using Odgers’ trade secrets

                   and confidential information, which is defined as information and/or documents

                   obtained during O’Neil’s and/or Escamilla’s employment with Odgers and falls

                   under the terms of the O’Neil Confidentiality Agreement and Escamilla

                   Confidentiality Agreement, including but not limited to information Odgers

                   licensed from third parties and the files alleged to have been taken and copied onto

                   the external drives or for which Dropbox downloads were created as detailed

                   herewith;

         B.        A temporary restraining order, preliminary injunction, and permanent injunction

                   ordering O’Neil and Escamilla, directly and indirectly, and all those working in

                   concert with them, to return to Odgers’ counsel any and all hard or electronic copies
{Client/084432/3/02427305.DOCX;1 }              26
                   of such trade secrets and confidential information, including those external drives

                   given to O’Neil by Deutsch or for which Dropbox downloads were created by

                   Deutsch for Defendants and any copies or information derived therefrom;

         C.        A temporary restraining order ordering O’Neil and Escamilla to identify via

                   declaration (a) the location of any such confidential information and trade secrets;

                   (b) any third party to whom O’Neil and/or Escamilla provided such confidential

                   information and trade secrets taken from Odgers or information derived therefrom;

                   and (c) any physical locations (such as computers or drives) or electronic locations

                   (such as servers or other online environments) at which such confidential

                   information and trade secrets were located, transmitted to or used so that Odgers

                   can seek the return of such information;

         D.        An order that O’Neil and Escamilla breached their duties of loyalty owed to Odgers

                   and awarding compensatory damages, punitive damages, and the disgorgement of

                   all amounts earned by Defendants during periods of disloyalty;

         E.        An order that O’Neil and Escamilla breached their contracts with Odgers and

                   awarding compensatory damages to Odgers;

         F.        An order that O’Neil and Escamilla violated the Defend Trade Secrets Act of 2016

                   and awarding compensatory damages and exemplary damages equal to two times

                   the compensatory damages awarded pursuant to the DTSA and reasonable

                   attorney’s fees;

         G.        An order that O’Neil and Escamilla misappropriated Odgers’ confidential

                   information and awarding compensatory and punitive damages; and




{Client/084432/3/02427305.DOCX;1 }              27
         H.        Such other and further relief as this Court deems just and equitable.

Dated:      New York, New York
            June 30, 2021

                                                 TARTER KRINSKY & DROGIN LLP



                                                 By:
                                                      David N. Kleinmann
                                                      William F. Schmedlin
                                                 1350 Broadway, 11th Floor
                                                 New York, New York 10018
                                                 Tel: (212) 216-8000
                                                 Fax: (212) 216-8001
                                                 dkleinmann@tarterkrinsky.com
                                                 wschmedlin@tarterkrinsky.com

                                                 Attorneys for Plaintiff
                                                 Odgers Berndtson, LLC




{Client/084432/3/02427305.DOCX;1 }              28
